PER CURIAM.
The appellant was charged in an information with possession of marijuana. He was tried without a jury, convicted and sentenced to three years’ confinement. On appeal it is contended the court erred in denying the defendant’s motion to suppress evidence consisting of marijuana obtained by the police upon arresting him for public drunkenness. The search revealed a match box which, when examined, was found to contain marijuana. Appellant contends the search could not lawfully extend to opening the match box found in his possession, and therefore the search was not incident to the arrest, and the arrest was incident to the search. We can not agree. On the facts disclosed the search was incident to his arrest for public drunkenness, and the subsequent charge and prosecution for possession of marijuana found on such search were proper under § 901.21(1) Fla.Stat., F.S.A. Brown v. State, Fla.1950, 46 So.2d 479.
No reversible error having been made to appear the judgment is affirmed.